IN THE UNITED STATES COURT OF APPEALS

                                                  FOR THE FIFTH CIRCUIT



                                                               No. 00-50409



BLANCA GODINA, As Next Friend
of Martha M. Godina, a Child,
                                                                                                                       Plaintiff-Appellant,

                                                                     versus

LARRY G. MASSANARI, ACTING COMMISSIONER
OF SOCIAL SECURITY,
                                                                                                                    Defendant-Appellee.



                                        Appeal from the United States District Court
                                             for the Western District of Texas
                                                       (SA-98-CV-1022-OLG)

                                                             August 14, 2001

Before JOLLY, DEMOSS, and STEWART, Circuit Judges.

CARL E. STEWART, Circuit Judge:*

           On November 1, 1994, Blanca Godina (“Godina”) filed, o n behalf of her minor daughter

Martha, an application for supplemental security income (“SSI”) benefits under Title XVI of the

Social Security Act (“the Act”) alleging that Martha suffered a disability as a result of inappropriate

behavior for Martha’s age, fighting, and the existence of an imaginary friend. The Administrative

Law Judge (“ALJ”) denied Godina’s request and the Appeals Council denied Godina’s request for


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
review of the ALJ’s decision. After Godina filed a complaint in district court, the magistrate judge

issued a repo rt, recommending that the Commissioner’s decision be affirmed. The district court

subsequently adopted the findings of the magistrate judge and affirmed the decision of the ALJ that

Godina now appeals.

       This Court must affirm the Commissioner’s determination unless the ALJ applied the wrong

legal standards or the ALJ’s factual determinations are not supported by substantial evidence in the

record. Jones v. Apfel, 174 F.3d 692, 693 (5th Cir. 1999). Godina argues that: 1) the administrative

record is inadequately preserved to permit a review by this Court; 2) the ALJ improperly favored the

testimony of consulting physicians over the testimony of Martha’s treating physicians; and 3) the

ALJ’s determination that Martha is not disabled is unsupported by substantial evidence. In response,

the Commissioner asserts that there is substantial evidence in the record to support the ALJ’s

determination that Martha did not have a disability.

       After reviewing the record, we conclude that there are portions of the record that support

Godina’s arguments.      However, substantial portions of the record also support the ALJ’s

determination that Martha is not disabled, given that the physicians that Godina characterizes as

“treating” did not have an established treatment relationship with Martha. Moreover, even if these

doctors were deemed to have had treating physician relationships with Martha, we would affirm the

ALJ because of our deferential standard of review. The available portions of the record do not raise

serious concerns regarding the ALJ’s reasoning or his determination that Martha was not afflicted

with a disability. We, therefore, affirm.

AFFIRMED.




                                                 2